DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Russell Manning on 1/7/2021.
The application has been amended as follows: 
“panel and” in claim 1, line 22 has been changed to –panel, and—
“between one” in claim 1, line 27 has been changed to –between and from one—
“panel and a corresponding” in claim 1, line 28 has been changed to –panel to an opposite corresponding—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references of record discloses or renders obvious all of the limitations of claim 1, specifically the feature of four supplementary straps fixed to the supporting panel, “each supplementary strap extending between and from one of the four points of connection to the first lateral edge 
Ward, U.S. Patent No. 5,531,187, for example, teaches four supplementary straps (40-47 together form four straps; see figure 1) each extending between and from one of four points of connection formed by supportive straps (22, 23) to a first lateral edge of a supporting strap (see figure 2 and 3:16-23 and 2:33-42) to an opposite corresponding one of four points of connection formed by the supportive straps to a second lateral edge of the supporting strap. See id. However, Ward does not teach or render obvious, either alone or in combination, first and shoulder strap assemblies each comprising first and second main straps as claimed, or the recited four points of connection.
Horn, U.S. Design Patent No. 360,492, as modified by McClain, U.S. Patent No. 9,339,012 B2, and Godshaw et al., U.S. Patent Application Publication No. 2006/0049227, teach, all of the limitations of claim 1 except the feature of four supplementary straps fixed to the supporting panel, each supplementary strap extending between and from one of the four points of connection to the first lateral edge of the supporting panel to an opposite corresponding one of the four points of connection to the second lateral edge of the supporting panel. Although Ward teaches those limitations, as noted supra, it would not have been obvious to modify Horn, McClain, and Godshaw et al. with the teachings of Ward to arrive at the claimed invention, because such a modification would amount to modifying the teachings of McClain, i.e., to have the supplementary straps of Ward extending from the points of see figures 1 and 2) extending from each of the points of connection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642